Citation Nr: 0423685	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  96-27 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, claimed as a lung disorder.

2.  Entitlement to service connection for combat wounds, to 
include residuals of a shrapnel wound to the right ankle.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include ulcers with status post gastrectomy 
syndrome, as secondary to PTSD.

4.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for a liver disorder, to include residuals 
of hepatitis.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a low spine 
disorder, to include residuals of a removal of a growth with 
numbness of the right foot and leg.

7.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

8.  Entitlement to an increased (compensable) evaluation for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1995 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied a compensable 
evaluation for pes planus and malaria, and denied service 
connection for disabilities of the feet, liver, and lung, as 
well as an ulcer and arthritis.  In addition, the RO 
determined that new and material evidence had not been 
submitted to reopen a previously disallowed claim of service 
connection for PTSD.

During the pendency of the appeal, the RO promulgated an 
October 1998 rating action that granted service connection 
for PTSD and assigned a 10 percent disability evaluation, 
effective June 2, 1994, the date of receipt of the veteran's 
claim to reopen.  After perfecting his appeal of the June 
1995 rating action to the Board, the veteran submitted a 
November 1998 VA Form 21-4138 (Statement in Support of 
Claim), whereon he indicated a desire to withdraw all of his 
pending claims except for service connection for a lung 
condition and increased evaluations for PTSD.

Thereafter, in August 2000, the RO promulgated a rating 
decision that awarded a 30 percent disability evaluation for 
PTSD, effective from June 2, 1994.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, the veteran's claim for a higher rating 
for PTSD remains open.

In addition to his appeal of several claims addressed in the 
June 1995 rating decision, the veteran also appeals a 
December 2000 rating action which denied service connection 
for ulcers, headaches, arthritis, a liver condition, combat 
wounds, and a removal of a growth on the spine.

The veteran provided testimony at a hearing before RO 
personnel in April 2002.  A transcript of this testimony has 
been associated with the claims folder.

The Board notes that the veteran's claim of entitlement to 
service connection for headaches was granted by a June 2004 
rating decision.

The Board has granted a motion to advance the claimant's 
appeal on the docket pursuant to 38 C.F.R. § 20.900(c).

The issues of entitlement to service connection for a low 
back disorder and arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Board is of the opinion that the opinion requested by the 
Board with respect to etiology of the veteran's low back 
disorder may directly affect the outcome of the issue of 
entitlement to service connection for arthritis, currently on 
appeal.  As such, these issues are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board 
cannot fairly proceed with the adjudication of either issue 
at this point.


FINDINGS OF FACT

1.  There is no competent evidence of record indicating that 
the veteran suffers from a respiratory disorder that was 
incurred in service.

2.  There is no competent evidence of record indicating that 
the veteran suffers from a right ankle disorder, to include 
shrapnel wounds, that was incurred in service.

3.  A gastrointestinal disorder was first identified many 
years after the veteran's release from service, and is 
unrelated to his service-connected PTSD.

4.  In May 1982, the Board denied the veteran's claim of 
entitlement to service connection for liver disease.

5.  Evidence received subsequent to the May 1982 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

6.  The veteran's PTSD is manifested by subjective complaints 
of intrusive thoughts, anxious mood, and difficulty relaxing.  
The objective medical evidence shows the veteran's PTSD is 
characterized by depressed affect, appropriate mood, no 
evidence of anxiety or discomfort, attention, concentration, 
and memory within normal limits, no hallucinations, good 
social judgment, no suicidal ideation, and no sleep 
disturbances, resulting in no more than definite impairment 
in the veteran's ability to establish or maintain effective 
or wholesome relationships with people.

7.  The veteran has a history bilateral pes planus, 
manifested by complaints of pain and treated with orthotics, 
but without pain on manipulation or use of the feet, 
characteristic callosities, swelling or impairment of the 
tendon achillis.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003).

2.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003).

3.  A gastrointestinal disorder was not incurred in or 
aggravated during the veteran's active military service; may 
not be presumed to have been incurred in service; and was not 
proximately due to or the result of a service-connected 
disease or disability to include treatment of such.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100 et. seq. (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2003).

4.  The Board decision of May 1982 is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).

5.  The evidence submitted subsequent to the Board's May 1982 
decision does not serve to reopen the veteran's claim for 
service connection for a liver disorder.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003).

6.  A disability rating in excess of 30 percent for PTSD is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & West 
2002); 38 C.F.R. §§ 4.1, 4.130, 4.132, Diagnostic Code 9411 
(effective before and after November 7, 1996).

7.  The criteria for a compensable rating for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5276 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in a letter 
dated in September 2003; the rating decisions of June 1995, 
October 1998, August 2000, December 2000, and September 2001; 
the statements of the case dated in September 1995 and June 
2001; the supplemental statements of the case dated in 
January 1997, October 1997, September 2001, June 2002, and 
June 2004; and the Board remand of May 2003.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO clearly explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The September 2003 letter 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  The has obtained 
a medical opinion with respect to the nature and severity of 
the veteran's PTSD and pes planus, and the etiology of his 
other disorders.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in July 2002 was not given prior to the first 
agency or original jurisdiction (AOJ or RO) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issues on appeal 
were re-adjudicated and supplemental statements of the case 
were provided to the veteran.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error.  See 
VAOPGCPREC 7-2004 (July 16, 2004).

Service Connection Claims.  VA law and regulations provide 
that service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. 3.3 10(a); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995) (holding that if a claim 
involves a question of medical causation, competent medical 
evidence is required to establish a causal nexus).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as peptic ulcers, become 
manifest to a compensable degree within one year after the 
veteran's military service ended, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background (other than PTSD).  As indicated above, 
the veteran served on active duty from July 1943 to October 
1945.  The veteran's entrance examination reflects that he 
experienced headaches and some gastric hyperacidity.  A 
review of the service clinical records indicates that in 
December 1944, the veteran was hospitalized for complaints of 
chills, fever and headache.  A diagnosis of malaria was 
reported, in addition to mild, acute, infectious hepatitis 
with jaundice.  During the hospitalization, the veteran had 
multiple complaints consisting of urinary, stomach and heart 
problems.  It was reported that during the previous 4 to 5 
years he had experienced stomach trouble, headaches, 
nervousness, palpitations and weakness.  The final diagnoses 
included mild psychoneurosis, existing prior to service 
entry.

The report of physical examination for service discharge 
indicates that the veteran's psychiatric state was normal.  
No clinical evidence of hepatitis of liver abnormality was 
recorded.  

A clinical summary from Carraway Methodist Hospital, dated in 
November 1958, reflects that the veteran was diagnosed with 
acute gastroenteritis after presenting with abdominal pain.  
A medical record from this facility, dated in December 1964, 
reflects gastrointestinal bleeding, duodenal ulcer and blood 
loss.  In February and March 1965, the diagnosis of duodenal 
ulcer was confirmed.  Acute gastrointestinal bleeding was 
also noted.

A private doctor's statement dated in December 1980 indicates 
the veteran had been seen complaining of feeling very nervous 
and tense.  He stated that he continually shook and had 
difficulty performing minimal duties because of being shaky.  
He complained of soreness in the joints and muscles.  The 
reported physical examination findings indicated that the 
veteran had mild limitation of motion of the hands.  The 
reported diagnoses were osteoarthritis; depressive reaction; 
and residuals of malaria and jaundice.  The prognosis was 
felt to be poor.

During the months of February, March and April 1981, the 
veteran underwent general and special VA examinations.  He 
was described as a well-developed and well-nourished 
individual.  His carriage, posture and gait were normal.  

The veteran related a history of migrating arthralgia over 
the previous 2 to 3 years, without swelling and involving the 
elbows, shoulders, knees and ankles.  Reportedly, he 
experienced pain and stiffness of the joints, especially at 
night.  The veteran experienced no difficulties in dressing, 
undressing or changing position on the examining table.  
There was minimal pain on shoulder motion, with minimal 
limited motion in abduction and external rotation only.  In 
both shoulders, abduction was limited to 130 degrees and 
external rotation to 70 degrees.  Other motions were full.  
There were no objective abnormalities of the elbows, hands 
and ankles.  There was pain on motion of the knees.  No 
significant abnormalities were noted with respect to the 
feet.  The plantar arches were present while in neutral 
position, as well as in dependent position.  X-ray 
examinations of both feet, ankles, hands, and elbows were 
negative.  There was a minimal degree of sclerosis and 
irregularity in the acromioclavicular and glenohumeral joints 
bilaterally.  The final orthopedic diagnosis was mild 
degenerative arthritis of the shoulders.

The veteran reported that he had surgery for a bleeding ulcer 
in 1965.  He stated that about 30 percent of his stomach was 
removed, and he claimed intermittent heartburn, gas and 
stomach pain, worse when taking pills for arthritis.  No 
dumping syndrome, vomiting or bleeding was reported.  The 
veteran's bowel movements were normal and his weight was 
stable.  A special gastrointestinal examination was performed 
for recurrent ulcerations, post vagotomy and post gastrectomy 
syndromes.  He denied any recent vomiting, weight change or 
abnormal bowel functioning.  He complained of developing 
"spells," consisting of nausea, weakness and diaphoresis.  
He related that he saw "spots before his eyes" occasionally 
with these spells, but that this had not been a major 
problem.  An upper gastrointestinal x-ray series indicated 
the presence of a large duodenal diverticulum along the 
medial aspect of the second portion of the duodenum.  This 
appeared to fill and empty freely.  The stomach appeared 
small without a definite pylorus and bulb consistent with the 
history given by the veteran of a partial gastrectomy and 
reanastomosis.  There was an unusual projection of barium 
contrast overlying the superior surface of the distal antrum 
which suggested superimposed contrast within the bowel, 
perhaps secondary to deformity by surgical anastomosis.  The 
possibility of ulceration, though felt to be less likely, 
could not be entirely excluded.

Physical examination of the abdomen revealed a mild 
tenderness in the epigastrium but no rebound tenderness.  
There was no mass or organomegaly.  Blood and urine studies 
were nonrevealing.  An upper endoscopy was performed, 
indicating that the length of the esophagus was entirely 
normal except for a small hiatal hernia.  There was mild 
bowel gastritis but no ulcer.  The stomach was discovered to 
be a post antrectomy stomach with a Billroth I anastomosis.  
It was concluded that the veteran's symptoms of weakness, 
nausea and diaphoresis sounded somewhat like a post 
gastrectomy syndrome; however, the veteran was unable to 
associate these symptoms with meals or the ingestion of 
hyperosmolar solutions and, therefore, it was likely that 
these symptoms may be due to an underlying "nervous 
condition."  It was felt that a neurosis was a much more 
likely explanation for this syndrome.  The gastrointestinal 
findings were of a small hiatal hernia; mild bowel gastritis; 
and no recurrent ulcer.

The veteran reported a history of malaria and jaundice during 
World War II.  He presented a history of vague, episodic 
fever and headaches for which he was not hospitalized.  He 
claimed several episodes of such, some for which he went to 
see a doctor.  There was no history of confirmed recurrent 
malaria.  The veteran stated that he had "a little high 
temperature" about two months ago, for which he was not 
treated.  There was no history of recurrent jaundice.  The 
final diagnosis was a history of malaria.

Records from the State Department of Education Disability 
Determination Division show that in July 1982, the veteran 
had dyspnea of unclear etiology, possibly secondary to 
cigarette smoking.  With respect to the abdomen, scars were 
noted in the epigastric and right upper quadrant of the area.  
No masses, organomegaly, or local tenderness were noted.  
Impression was of a past history of partial gastrectomy and 
weakness.  Complications from a partial gastrectomy, such as 
B12 deficiency, were to be ruled out.  A May 1983 examination 
from this facility reflected a clinical impression of chronic 
bronchitis; duodenal ulcer, postoperative status; 
osteoarthritis and osteoporosis, mild; chronic anxiety 
tension syndrome with elements of hypochondriasis; minimal 
pulmonary emphysema; and a history of cirrhosis, not 
established on the examination.

A private medical record, dated in November 1986, reflects 
the veteran's history of malaria, beginning "several times 
in his early life."  He had severe episodes of jaundice, 
secondary to the malaria.  The veteran also reported a 
history of fallen arches, which caused him to be totally 
disabled, as well as abdominal soreness in the liver area.  
Clinical diagnoses were of a previous history of malaria; 
chronic alcoholism; and flat feet.

At the time of a July 1987 VA examination, the veteran 
complained of experiencing problems following his 1965 
partial gastrectomy.  One or two hours after eating, he 
experienced weakness and sickness.  He was unable to eat big 
meals, and had loose bowel movements four to five times a 
day.  He had not had any bleeding from the peptic ulcer since 
the surgery.  The veteran reported that since the first 
attack of malaria while in service, he had had several 
attacks of high fever with chills.  He also complained of 
joint paints, mostly of the hands, shoulders and neck, over 
the last 8 to 10 years.  This arthralgia was characterized by 
exacerbation and remission.  

Objective laboratory testing showed that the veteran's lungs 
were clear.  Marginal spurring was present in the cervical 
spine.  No abnormalities were seen on x-ray of the feet.  
Clinical diagnosis was of status post partial gastrectomy 
with dumping syndrome and reactive hypoglycemia; history of 
malaria, with no proof of current attacks; arthritis; and 
possible migraine headaches.

VA outpatient treatment records, dated from June 1992 to 
November 1996, reflect diagnoses of depression and 
degenerative joint disease.  The veteran's lungs were clear 
to auscultation.  An October 1992 x-ray of the lower spine 
reflects degenerative joint disease with narrowing of joint 
space between L5 and S1.  An August 1994 x-ray of the right 
ankle showed no fracture or dislocation.  

A July 1998 VA feet examination reflects that the veteran 
indicated that he received a shrapnel wound in the right 
ankle during service, although most of it went into his boot.  
He complained that his feet cramped and hurt at night.  He 
did not use crutches or a brace, but did use a cane and 
inserts in his shoes, which he stated did not help.  On 
examination, the veteran's feet looked "fine."  There was 
onychogryphosis on both great toenails.  Motion stopped when 
pain began, and there was objective evidence of painful 
motion.  He walked with a marked limp using a cane.  There 
were no callosities, no breakdown, or unusual shoe wear.  
Diagnosis was of alleged degenerative joint disease of the 
feet with questionable loss of function due to pain.  X-rays 
were read as "no significant abnormality."

A May 1999 treatment record from a private physician 
indicates that the veteran had pulmonary hypertension with 
the complaint of presyncope while on a diuretic.  The 
etiology of the pulmonary hypertension was unclear.  The 
examiner could not find any history to suggest recurrent 
pulmonary thromboembolism or significant underlying pulmonary 
disease.  Clinical impression was that the veteran's history 
sounded like pre-syncope that was worrisome for cardiac 
disease rather than true pulmonary disease.  While the 
veteran described very significant pulmonary symptoms, he had 
no objective ventilatory limitations and a normal chest x-
ray.  In the opinion of the examiner, some of the symptoms 
may be a component of his anxiety and PTSD process.

A June 2001 VA lung x-ray showed that the veteran's lungs 
were clear.  The cardiac silhouette was within normal limits.  
No lung mass or pneumonia were identified, and no osseous 
abnormality was visible.  Impression was of no significant 
lung abnormality.

A June 2001 VA examination showed that the veteran was 
normally developed and nourished.  He used a cane, and his 
gait was rather slow.  His chest was hyperresonant, with no 
rales.  Clinical diagnosis was of postoperative status, lower 
back surgery; peripheral neuritis of both legs; a history of 
migraines; degenerative arthritis; postoperative status 
subtotal gastrectomy; prostatic carcinoma; chronic 
obstructive pulmonary disease; and PTSD.

In April 2002, the veteran testified at a personal hearing 
before RO personnel.  At this time, the veteran expressed his 
belief that his ulcers were the result of his PTSD.  He also 
testified that his PTSD had gotten worse due to the death of 
his wife and his medical problems.  The veteran stated that 
his liver felt sore and painful.  Regarding his ankle, the 
veteran stated that he was in a "big barrage of artillery" 
and shrapnel hit his right ankle, cutting through his boot 
and knocking his foot completely out of joint.  He also 
recounted stomach pain experienced during service.

The veteran was afforded another VA examination in October 
2003, when it was noted that, with respect to his stomach, he 
had a Billroth I procedure done in the mid-1960s for peptic 
ulcer disease with bleeding.  He had done well since then.  
He did have some indigestion and some gastroesophageal reflex 
disease symptoms, which were controlled with medication.  In 
the examiner's opinion, the veteran had no miscellaneous 
digestive conditions.  With respect to the veteran's liver 
problems, he stated that he had had malaria during service.  
On examination, the veteran had normal liver function tests, 
and his spleen was not enlarged.  With respect to respiratory 
symptoms, the veteran had been diagnosed with obstructive 
sleep apnea.  However, he had normal chest x-rays, and no 
significant pulmonary disease that the examiner could detect 
from the records.

On examination, the veteran's stomach examination was 
negative.  He had no epigastric tenderness, and bowel sounds 
were normal.  The liver was not palpably enlarged, and the 
spleen was not palpable.  The veteran had no jaundice, and he 
was negative for a digestive condition.  On respiratory 
examination, the veteran's lungs were clear, with good breath 
sounds, and no crackles or wheezes.  With respect to the 
right ankle, the veteran could dorsiflex to 5 degrees and 
plantar flex to 45 degrees.  The joint was stable, and no 
swelling or tenderness was noted.  On examination of the 
foot, it was noted that the veteran did not have pes planus.  
Examination was normal except for some tenderness in the 
metatarsal joints.  

Clinical diagnosis was of (1) no pes planus or significant 
foot problems; (2) arthralgia of the right ankle involving 
primarily the metatarsal joints; (3) degenerative joint 
disease of the lumbosacral spine, with mild loss of function; 
(4) status post laminectomy, L5-S1 with no radiculopathy, and 
moderate loss of function due to pain; (5) status post 
Billroth I for peptic ulcer disease, doing well, with no 
significant complications; (6) gastro esophageal reflux 
disease symptoms controlled with medications; (7) obstructive 
sleep apnea by history; (8) no significant pulmonary problem; 
and (9) malaria by history, with no significant residuals.  
The examiner noted that the veteran had "a remarkable lack 
of objective evidence of any significant problems."

In an April 2004 addendum to the examination, the VA examiner 
added that the veteran's gastrointestinal symptoms were 
minimal.  He further stated that, "Documents in the c-file 
verify that this [disorder] is already determined to be not 
service related.  In my opinion it is also not related to his 
PTSD."  With regard to the veteran's right ankle, the 
examiner stated that the veteran has arthralgia of 
unexplained origin, and that x-rays have always been normal.

Right ankle, gastrointestinal, and respiratory disorders.  
The veteran contends that he currently suffers from a 
respiratory disorder, a gastrointestinal disorder, and a 
wound to the ankle, which were incurred during military 
service.  As noted above, the veteran's service medical 
records do not reflect that the veteran was treated for any 
of these disorders during service.  Moreover, there is no 
evidence of treatment for these disorders, if at all, until 
many years following service.  The veteran served in combat 
and his statements as to what happened then are accepted as 
establishing such events and injuries.  However, his 
statements cannot establish that any current disability is 
related to such in-service event or injury.  Where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render a medical 
opinion, his lay statements as to the relationship between 
any of these disorders and service are of little probative 
value and cannot serve as a basis for granting service 
connection.  See Heuser v. Brown, 7 Vet. App. 379, 384 
(1995).

The Board finds that the lack of evidence of treatment 
following service weighs heavily against the veteran's 
claims.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999).  

Moreover, with respect to the claimed gastrointestinal 
disorder, a VA physician opined in April 2004 that this 
disorder was not related to service, nor was it related to 
his service-connected PTSD.  

With respect to the veteran's claimed right ankle disorder, 
only pain, or arthralgias were noted on the most recent 
examination.  There is no other medical evidence of record 
which shows a right ankle disorder.  In other words, the 
veteran has failed to provide competent medical evidence 
which establishes the existence of a current right ankle 
disability.  Likewise, no pulmonary disease has been found on 
recent examination; on the contrary, chest x-rays have 
consistently been negative.  The Board notes that pain alone, 
without a diagnosed or identified underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999).  

Accordingly, based on the entire record, the Board concludes 
that the preponderance of the evidence is against the claims 
of entitlement to service connection for a respiratory 
disorder, a gastrointestinal disorder, and a wound to the 
ankle.

Liver disorder.  Reopening the claim.  In May 1982, the Board 
denied the veteran's claim for service connection for a liver 
disease.  Decisions of the Board are final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The amendment is not applicable in this case because the 
veteran filed his claim to reopen in June 1994.

In its decision of May 1982, the Board noted that the service 
medical records showed that while the veteran was treated for 
acute, mild, infectious hepatitis with jaundice in service, 
this disorder was diagnosed as acute in nature, and was not 
present when the veteran was examined for discharge.  The 
Board further noted that the veteran had no current residuals 
of this disorder or any diagnosis of liver disorder.  The 
Board thus denied the veteran's claim for service connection 
for liver disease.

Relevant evidence submitted since the Board's decision of May 
1982 includes multiple VA and private medical records; 
several VA examinations; and hearing testimony from the 
veteran, as outlined above.  However, none of this evidence 
provides a relevant diagnosis or nexus opinion, relating any 
liver disorder to service or illnesses incurred therein.  On 
the contrary, current medical evidence reflects normal liver 
function tests.  Consequently, while this evidence is new, it 
does not relate to an unestablished fact necessary to 
substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the veteran's application to reopen 
his claim for service connection for a liver disorder is 
denied.

Increased Rating Claims.  Disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

PTSD.  As a preliminary matter, the Board notes that during 
the course of this appeal the regulations for rating 
psychiatric disabilities were revised on November 7, 1996.  
VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The Rating Schedule, prior to November 7, 1996, provided a 10 
percent disability rating for mild impairment of social and 
industrial adaptability, a 30 percent disability rating with 
evidence of "definite" impairment of social and industrial 
adaptability, a 50 percent disability rating for mental 
disorders when there was evidence of "considerable" 
impairment of social and industrial adaptability, a 70 
percent rating for "severe" impairment of social and 
industrial adaptability, and a 100 percent rating where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community or when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior or when 
there was a demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders (effective before November 7, 
1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would qualify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  In a precedent opinion, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

The Court had also held that the criteria for a 100 percent 
evaluation under 38 C.F.R. § 4.132 were each independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

The Rating Schedule, effective after November 7, 1996, 
provides a 10 percent rating with evidence of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  A 30 percent rating 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130 (West 2002), Diagnostic Code 9411 (2003).  Nomenclature 
employed in the schedule is based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.  

Factual Background and Analysis.  At the time of a July 1998 
VA PTSD examination, the veteran reported that he suffered 
"emotional scars" as a result of his service.  He reported 
that he worried all the time for no reason, and that once or 
twice a month, he had severe thoughts and images of World War 
II.  He relived experiences from service approximately two to 
three times per year.  He reported experiencing intense 
psychological distress when someone brought up the subject of 
war.  He avoided efforts to talk to others about his war 
experiences.  He reported that he tried to go to church and 
keep busy to relax his mind.  He reported feelings of 
detachment from others since his wife died two years ago, as 
well as difficulty sleeping.  He reported sleeping only two 
hours a night, and chronic irritability.  His concentration 
was fine.  He reported hypervigilance and exaggerated startle 
response, but denied suicidal or homicidal ideation.  With 
respect to depression, the veteran stated that he cried 
sometimes and felt depressed most of the time.  He described 
his appetite as "up and down," although he ate 2 to 3 meals 
per day, and his weight had been stable over the past year.  
He denied any psychotic thinking, and reported a history of 
alcohol abuse.  

Objectively, the veteran was cooperative throughout the 
examination, and was alert and oriented times four.  He 
exhibited good eye contact and had no abnormal motor 
activity.  His mood was slightly depressed and his affect was 
constricted.  He was very talkative throughout the 
examination.  Thought process was coherent, and he had no 
flight of ideas, or loosening of association.  Thought 
content was negative for auditory or visual hallucinations.  
There was no thought broadcasting, thought insertion, or 
thought control, nor was there evidence of delusional 
thinking.  No ideas of reference were evident.  The veteran's 
memory, both short and remote, were intact.  His insight and 
judgment were fair.

Relevant clinical impression was of PTSD, moderate, and major 
depressive disorder, mild to moderate.  A GAF score of 
between 50 and 55 was assigned.

An April 1999 private treatment record reflected a diagnosis 
of major depression, moderate, recurrent; PTSD; and alcohol 
abuse.  A GAF score of 56 was assigned.

VA group therapy records, dated from May to July 2000, 
reflect that the veteran reported attending choir practice 
and visiting with friends.  At one session, he also indicated 
that he was reading and visiting with a "lady friend."  
Although he exhibited a dysthymic mood at times, he was fully 
oriented and able to contribute to the group in an 
appropriate manner.  At one point, the veteran was even 
described as cheerful.

At the time of an April 2003 VA PTSD examination, the veteran 
again reported that since service, he had suffered from PTSD.  
He reported that he had been married for approximately 48 
years until his wife died.  He stated that he lived alone, 
although his son, who lived close by, came to care for him.  
He reported having limited friends and social contacts, and 
described himself as a loner.  Objectively, the veteran was 
alert and oriented.  He was dressed casually, and was 
cooperative and polite.  He had mild psychomotor agitation, 
primarily when talking about the war.  His speech was normal, 
with a slightly low volume.  The veteran stated, "I continue 
to have some problems with PTSD, but I feel better[;] however 
I do continue to suffer from depression."  The examiner 
noted that the veteran had a constricted affect, and his 
thought content was positive for suicidal ideation, although 
the veteran denied these symptoms.  He denied homicidal 
ideation or auditory or visual hallucinations.  His thought 
process was negative for lucid disassociation or flight of 
ideas.  He appeared logical and goal directed, and his 
insight and judgment were fair.  Impression was of chronic 
PTSD and major depressive disorder.  The examiner assigned a 
GAF score of 60 to 65, and noted that the veteran's PTSD 
symptoms appeared to be responding to treatment.

Group therapy records, dated from November 2002 to February 
2003, reflect that the veteran was doing well overall.  No 
indications of suicidal or violent ideation, plan or intent 
were noted.  No indications of perceptual disturbance, mental 
content symptoms, or gross cognitive confusion were present.  
The veteran reported singing in a choir, and looking forward 
to planned special events with the choir.  At one point, he 
reported having gotten together with all five of his sisters, 
and stated that he definitely "lives a full life in my 
head."  It was reported that the veteran added humor to the 
group, and was a valued member.

VA Records, dated from June 1999 to June 2004, reflect GAF 
scores ranging from 46 to 54.  

There is no pertinent evidence of record during the appellate 
period to indicate that a rating in excess of 30 percent 
under the criteria in effect prior to November 7, 1996, is 
warranted, or that the veteran's PTSD was manifested by any 
more than a "definite" impairment of social and industrial 
adaptability.  The Board concludes, rather, that the evidence 
shows that the veteran's service-connected PTSD 
symptomatology more nearly approximates the requirements for 
the currently assigned 30 percent disability rating under the 
"old" criteria for rating mental disorders.  While the 
veteran was a loner, he was still able to participate 
successfully in social and group activities with both his 
family and other social contacts.

Further, based on the evidence of record, the Board finds a 
disability rating in excess of 30 percent, after November 7, 
1996, is not warranted.  The evidence demonstrates the 
veteran's PTSD was manifested by no more than social 
impairment with no apparent periods of inability to perform 
occupational tasks due to symptoms of depressed mood, 
anxiety, panic attacks, chronic sleep impairment, and mild 
memory loss.

There is no probative evidence of occupational and social 
impairment with reduced reliability and productivity, 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, or total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
claim for a higher rating after November 7, 1996, must be 
denied.

Pes planus.  Service connection was granted for bilateral pes 
planus in May 1947.  The disability was evaluated as non-
compensably disabling, and this evaluation has remained in 
effect since that time.

During the appellate period, a July 1998 VA examination 
reflects the veteran's complaints that his feet were cramped 
and hurt at night.  At this time, the veteran did not use 
crutches or a brace, but did use a cane and shoe inserts.  
Objectively, his feet looked "fine," and no diagnosis of 
pes planus was made.  At the time of a June 2001 VA 
examination, it was again noted that the veteran used a cane 
and had a slow gait.  In October 2003, a VA examiner noted 
that the veteran did not have pes planus, and reported a 
normal foot examination, except for some tenderness in the 
metatarsal joints.

The RO evaluated the veteran's bilateral pes planus as non-
compensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Under Diagnostic Code 5276, a non-compensable 
rating is warranted for flat foot (pes planus) which is mild 
and for which symptoms are relieved by built-up shoe or arch 
support.  A 10 percent rating is warranted for unilateral or 
bilateral moderate pes planus with weight-bearing line over 
or medial to great toe, inward bowing of the tendon achillis, 
pain on manipulation and use of the feet.  A 20 percent 
evaluation is warranted for unilateral, and a 30 percent 
rating for bilateral, severe pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 30 percent 
evaluation is warranted for unilateral, and a 50 percent 
evaluation for bilateral, pronounced pes planus, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

Review of the medical evidence shows that the veteran has a 
history of pes planus affecting both feet, which can be 
described, at most, as minimal.  Indeed, several VA examiners 
have failed to make a relevant diagnosis.  Although the 
veteran has reported pain with use of his feet, VA examiners 
have noted the absence of any abnormalities.  Moreover, 
despite the veteran's complaints of an altered gait, the 
records show that his gait has largely been described as 
normal, albeit slow.  Further, there is no evidence of any 
callosities characteristic of pes planus.

Given the absence of any tendon achillis abnormalities, the 
description of the pronation present in both feet as no more 
than mild, the use of the feet, the absence of characteristic 
callosities and the veteran's treatment with shoe inserts, 
the Board concludes that a compensable evaluation under 
Diagnostic Code 5276 is not warranted.

Accordingly, the Board concludes that the veteran is not 
entitled to a compensable evaluation for bilateral pes 
planus.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

Conclusion.  Since the preponderance of the evidence is 
against allowance of these issues, the benefit of the doubt 
doctrine is inapplicable.

Further, an extraschedular evaluation is not warranted in the 
veteran's increased rating claims, since the evidence does 
not show that the service-connected disabilities at issue 
here present an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, the veteran's PTSD 
and pes planus have not required frequent periods of 
hospitalization.  Therefore, the regular schedular standards 
adequately compensate the veteran for any adverse industrial 
impact caused by his disabilities.


ORDER

Entitlement to service connection for a respiratory 
disability, claimed as a lung disorder, is denied.

Entitlement to service connection for combat wounds, to 
include residuals of a shrapnel wound to the right ankle, is 
denied.

Entitlement to service connection for a gastrointestinal 
disorder, to include ulcers with status post gastrectomy 
syndrome, as secondary to PTSD, is denied.

The application to reopen a previously disallowed claim of 
entitlement to service connection for a liver disorder, to 
include residuals of hepatitis, is denied.

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) is denied.

Entitlement to an increased (compensable) evaluation for 
bilateral pes planus is denied.


REMAND

The Board notes that the veteran has been diagnosed with 
degenerative joint disease of the lumbar spine, with 
narrowing of joint space between L5 and S1, in addition to a 
growth on the spine.  The Board also notes that the veteran 
has indicated that he injured his back during service on D-
day.  As a lay person, the veteran is competent to provide 
evidence of the occurrence of such observable symptoms and 
events during service; however, a lay person is not competent 
to make a medical diagnosis or render a medical opinion which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Given the veteran's statements and the uncertainty as to the 
etiology of his lumbar spine disorder, on remand he should 
also be afforded an appropriate VA examination to resolve 
this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993) 
(where there is a reasonable possibility that a current 
condition is related to or is a residual of a condition 
experienced in service, the Board should seek "a medical 
opinion as to whether [the claimant's] current disabilities 
are in any way related to or a residual of those experienced 
in service.")  Medical expertise informed by full review of 
the veteran's history, as well as appropriate testing and 
examination is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should schedule the 
veteran for an examination by an 
appropriate specialist to determine 
the etiology and date of onset of his 
low back disorder, to include 
arthritis.  The claims folder must be 
made available to the examiner for 
review.  The examiner should elicit 
from the veteran his account of the 
history of his low back disorder, to 
include any in-service trauma.  The 
examiner should identify all relevant 
pathology which is present and 
describe the nature and progress of 
any pathology which has been 
identified.  After reviewing the 
records and examining the veteran, 
the examiner is requested to express 
opinions as to the following 
questions:

?	What is the apparent/likely date of 
onset and etiology of the veteran's 
low back disorder, to include 
arthritis?

?	Is it at least as likely as not 
that any currently diagnosed 
disorder was caused or aggravated 
by an in-service injury, as 
described by the veteran?

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  

2.  The RO then should re-adjudicate 
the veteran's claims of entitlement 
to a low back disorder and arthritis 
in light of the evidence added to the 
record since the last Supplemental 
Statement of the Case (SSOC).  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



